WASHINGTON, Circuit Judge
(concurring in Judge BASTIAN’S opinion in No. 13,394, and dissenting from the latter’s opinion in No. 13,406).
In the General Drivers case, I think Judge Bastían is correct in his treatment of the “hot cargo” clause and its effect. That clause is bargained for, and must be presumed to be balanced by concessions which the employer has obtained at the bargaining table. To say that the employer is free in his discretion to recognize or ignore the clause, when a concrete problem comes up, seems to me to encourage lawlessness in industrial relations. Once a valid contract has been made — and contracts such as this have been recognized as valid by the Board and the Second Circuit — both sides are entitled to rely on the prompt and faithful execution of its provisions. I therefore agree that efforts by the Teamsters to induce their own members to abide by the terms of the “hot cargo” clause embodied in their collective bargaining agreement are not violative of Section 8(b) (4) (A).
The same reasoning impels me to the conclusion (in No. 13,406) that the efforts of the Machinists, directed toward the same end, are similarly outside the scope of the statutory proscription. It is true that the Machinists are not a party to the contract which contains the “hot cargo” clause, and not a third-party beneficiary of it. But this does not mean that the existence of the clause has no effect on the lawfulness of the Machinists’ conduct. The clause is evidence of the advance consent of the trucking companies that their employees are to refrain from handling struck goods. Because the employers have given this consent and because no basis appears in the statute for permitting this consent to be revoked on an ad hoc basis, the efforts of the contracting union (the Teamsters) to induce employees of the trucking companies to comply with the clause are upheld. The reasoning must be that what is being induced is not a “strike or refusal to work” with an object of “forcing” or “requiring” an employer to cease doing business with another person within the meaning of Section 8(b) (4) (A). This being so, I cannot agree that what is being induced is within the meaning of the statute when the inducing is done by the primary employees, the Machin*78ists.. The operative effect of the employer’s consent is, in my view, the same, regardless of who it is that reminds the .secondary .employees of the terms of '.their contract, and seeks to induce eom.pliance with it.